446 F.2d 50
UNITED STATES of America, Plaintiff-Appellee,v.Frank Leonard Clayman COOK, Appellant.
No. 26788.
United States Court of Appeals, Ninth Circuit.
July 15, 1971.

Philip Deiton, Beverly Hills, Cal., for appellant.
William R. Hawes (appeared), Los Angeles, Cal., Arnold G. Regardie, George G. Rayborn, Asst. U.S. Attys., David R. Nissen, Chief, Criminal Division, Robert L. Meyer, U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, TRASK and CHOY, Circuit Judges.
PER CURIAM.


1
The judgment of conviction is affirmed.


2
Cook carried a concealed but empty .38 calibre pistol into the jetway connected to an Eastern Airlines' plane at Los Angeles where he was stopped.


3
For the purposes of 49 U.S.C. 1472 (1) we hold that the empty gun was a dangerous or deadly weapon.